Citation Nr: 9901081	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-10 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from September 1967 to 
September 1969.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The veteran alleges that he has been awarded Social Security 
Administration (SSA) benefits based upon disability, although 
the SSA correspondence submitted by the veteran in support of 
this contention indicates that he has been awarded 
supplemental security income payments, rather than disability 
benefits.  Clarification of this matter is required.

The Board further notes that the veterans most recent VA 
examination for pension purposes was a general medical 
examination performed in August 1996.  The Board does not 
believe that this examination report is adequate for rating 
purposes.  In this regard, the Board notes that marked 
pulmonary emphysema was found on a VA X-ray examination in 
October 1992.  Although the August 1996 VA examiner diagnosed 
emphysema by history only, the August 1996 VA examination did 
not include a chest X-ray examination or pulmonary function 
testing.  In addition, the record reflects that a payee has 
been appointed to receive the veterans 
SSA benefits.  At the August 1996 VA general medical 
examination, the veteran was noted to be alert and oriented 
but it was also noted that the veteran had difficulty 
answering questions.  The veteran has not been provided a 
current VA psychiatric examination to determine the nature 
and extent of any current psychiatric disorder.  

The Board further notes that the RO has not rated the 
veterans disabilities since its June 1992 rating decision 
and that it has never rated the veterans emphysema.  

Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

3.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request a copy of any decision 
awarding or denying the veteran 
disability benefits and of the records 
upon which any award or denial of 
disability benefits was based..

4.  Thereafter, the veteran should be 
afforded a VA general medical examination 
to determine the current nature and 
severity of all chronic disorders, to 
include emphysema.  All necessary tests 
and studies, including a chest X-ray, 
pulmonary function testing and any 
special examinations deemed warranted, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner(s) should comment on the impact 
of the veterans disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims file must be made available to the 
examiner(s) prior to the examination(s) 
for review.

5.  The veteran should also be provided 
a VA psychiatric examination for the 
purpose of determining the nature and 
extent of any current psychiatric 
disability.  All indicated studies must 
be performed, and the claims folder must 
be made available to the examiner for 
review.  The examiner should identify 
all current manifestations of any 
current psychiatric disability and 
specifically indicate with respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders whether such symptom is a 
symptom of any current psychiatric 
disability.  The examiner should also 
provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from any 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should also be provided.

6.  The RO should then undertake any 
other indicated development and assign 
current ratings for each of the 
veteran's ratable disabilities under the 
Schedule for Rating Disabilities (Rating 
Schedule).  Roberts v. Derwinski, 2 
Vet.App. 387 (1992).  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1998).  The 
RO should then consider whether the 
veteran is unemployable under what the 
United States Court of Veterans Appeals 
(Court) has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1998).  Talley v. Derwinski, 2 
Vet.App. 282 (1992).

7.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

8.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1998).

9.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished the 
veteran that contains an explanation of 
the RO's latest deliberations under all 
of the foregoing criteria of the 
"average person" and "unemployability" 
standards.  The supplemental statement 
of the case should contain the criteria 
of the Rating Schedule under which each 
of the veteran's ratable disabilities 
has been evaluated, if not previously 
provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 

have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
